EXHIBIT Michigan Commerce Bancorp Limited Code of Ethical Business Conduct [] CODE OF ETHICAL BUSINESS CONDUCTINDEX PAGE CHAIRMAN'S LETTER 1 I.CODE OF CONDUCT AND ETHICAL STANDARDS OF BEHAVIOR 2 II.CODE OF ETHICAL BUSINESS CONDUCT 3 >Compliance with Laws, Rules and Regulations 3 >Protection and Proper Use of Company Assets 3 >Giving or Accepting Gifts and Hospitality 3 >Payments to Government Personnel 4 >Harassment-Free Workplace 4 >Corporate Accounting Practices 4 >Employee Complaint Procedures for Accounting and Audit Matters 5 >Corporate Opportunities 6 >Involvement with Outside Business Entities 7 Dear Fellow Employees, The Company and its affiliated institutions have become leaders in community banking. Together we have developed a reputation of providing high-quality financial services with a personal touch. We are proud of our reputation in the communities in which we live and do business. We are equally proud of the employees who assist in delivering superior results on our shareholders' investment. Our continued reputation depends on each of us delivering on our promises and fulfilling our responsibilities. Our shareholders rely on our decisions, which protect and enhance their investment. Our customers count on us to provide them financial services with honesty and integrity. Our employees count on being treated with the honesty, respect, and fairness we all deserve. Our communities look to us to be responsible citizens. Although we take pride in our current business conduct and ethical practices, the following Code of Ethical Business Conduct is a summary and reminder of our commitment to conduct all that we do with honesty and integrity. By each of us fulfilling our shared responsibilities, we ensure our continued personal and corporate growth and success. Chairman 1 I. CODE OF CONDUCT AND ETHICAL STANDARDS OF BEHAVIOR All employees share responsibility for our success. Our success is dependent upon the fulfillment of our obligations to our shareholders, customers, communities, and each other. Our commitment to each other should reflect a willingness to recognize the intrinsic value of our fellow employees, customers, and fellow citizens, without tolerating illegal or unethical practices. This Code of Ethical Business Conduct reflects our commitment to high ethical practices and the sharing of responsibility for maintaining those practices among employees. The Code of Ethical Business Conduct is for the benefit of our fellow employees, our customers, shareholders and the community at large. Fundamental to the personnel policies and practices that implement our Code of Ethical Business Conduct is our insistence that our business be conducted in an environment of mutual respect. Many of these policies are based upon laws and regulations, others upon widely held philosophical and ethical principles.
